DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to Claims 1 and 5, and the cancellation of Claims 3 and 4, filed 12/29/2021, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Pages 4 of 5 through 5 of 5, filed 12/29/2021, with respect to Claims 1-10 have been fully considered and are persuasive.  The 35 USC § 102 rejection of Claims 1-10 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, and 5-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to Claim 1, though over Staley et al., (US 2018/0321463 A1) disclose “a light filtering assembly used in a lens module, comprising a fixed mount (40, Figure 2D), a center (44, Figure 2D) of which is provided with a hollow part (44, Figure 2D), with the hollow part being formed annularly (see Figure 2D) by a support part (48, Figure 2D) extending from (see Figure 2D) the fixed mount (40, Figure 2D) toward the hollow part (44, Figure 2D), and a first binding space (46, Figure 2D) being formed between the support part (48, Figure 2D) and the fixed mount (see Figure 2D); a light filter, (42, Figure 2D) which is disposed at the hollow part (44, Figure 2D) of the fixed mount (40, Figure 2D) and is supported by the support part (48, Figure 2D), with an outer periphery (see Figure 2D) of the light filter (42, Figure 2D) being extended into the first binding space (46, Figure 2D); a shutter (50, Figure 2D), which is in an annular shape (see Figure 2D) and is disposed on a side of the light filter (42, Figure 2D) opposite to the support part (48, Figure 2D), with an outer periphery of the shutter (50, Figure 2D) being extended into the first binding space (46, Figure 2D); and a binding element (S1A-S3A seated in 58 with an adhesive, Figure 4A), with an adhesive material (adhesive, see ¶[0051]) for stopping the light filter (filter 42 with its bottom surface resting on 3 fixed contact points PT1 , PT2 , and PT3; each of the contact points are defined at a corresponding point along the curved surface of a corresponding sphere S1A , S2A , and S3A, ¶[0051]) and the shutter at the hollow part (44, Figure 2D) as well as fixing the light filter (42, Figure 2D) and the shutter (50, Figure 2D) on the fixed mount (40, Figure 2D),” Staley et al., fails to teach or suggest the aforementioned combination further comprising “wherein the support part is further provided with a supporting platform, and the light filter is loaded on the supporting platform, and wherein the supporting platform is further concaved with a second binding space, and an interior of the second binding space is further provided with an auxiliary binding element to bind the light filter with the supporting platform.”
With respect to claims 2 and 5-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Tamara Y. Washington/
Patent Examiner, Art Unit 2872  

06 January 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872